[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After considering the evidence and the exhibits submitted, the court finds the value of the subject property to be in the amount of $1,500,000.00. The parties stipulated that as of July 3, 2000 there was due and owing to others who are prior in right to the plaintiffs' interest the sum of $1,214,240. There is, therefore, insufficient security to cover the plaintiffs' prejudgment remedy in the amount of $350,000.00. Accordingly, the defendants are ordered to disclose within 30 days additional assets to satisfy the prejudgment remedy.
                                            _____________________ RUSH, J.
CT Page 8945